Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 18 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.

Election/Restrictions

Claims 14 – 16, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/20.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the applicant’s specification fails to adequately describe a “transceiver configured to … obtain a confidentiality key and an integrity key” (e.g. see lines 3, 5).  The examiner notes that the applicant fails to disclose how or why the   disclosed transceiver (e.g. Fig. 1:102) is “configured” to obtain a “confidentiality key and an integrity key”.  Furthermore, the examiner notes that it would appear unnecessary for the transceiver to be configured to operate in such a manner, as it is clearly disclosed and claimed that the “processor” (e.g. Fig. 1:104) is the device that obtains and processes the recited “confidentiality key and an integrity key”.  

	Depending claims are rejected by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the recitation of a “transceiver configured to … obtain a confidentiality key and an integrity key” (e.g. see lines 3, 5) renders the scope of the claims indefinite.  Specifically, the examiner notes that it is unclear, in light of the applicant’s specification, as to how or why the claimed transceiver (e.g. Fig. 1:102) is “configured” to obtain a “confidentiality key and an integrity key”, particularly when there appears to be no reason, disclosed or otherwise, for the transceiver to be configured to operate in such a manner.  Additionally, the examiner notes that the applicant’s claims and disclosure only show that the recited processor (e.g. Fig. 1:104) operates upon the recited “confidentiality key and an integrity key”.  Thus, one of ordinary skill in the art would understand that the processor would be the device to obtain any confidentiality and integrity keys derived by a USIM.

Depending claims are rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Norrman et al (Norman), US 2019/0007376 A1 in view of Etsi,  “3GPP TS 33.401 version 10.5.0 Release 10”.

Regarding claim 1, as best determined in view of the above noted 112 deficiencies, Norrman discloses:

Mobile equipment for a wireless communication system (e.g. Norman, fig. 1:6), the mobile equipment comprising: a transceiver (e.g. Norman, fig. 12:95), the transceiver configured to: receive at least one encoded temporary identifier (e.g. Norman, par. 55, 60 – herein, the transceiver can transmit or receive an encrypted IMSI ; and obtain a confidentiality key and an integrity key (e.g. Norman, par. 76; fig. 5:b – e.g. CK, IK); and at least one processor (e.g. Norman, fig. 12:90), the at least one processor configured to: derive a privacy key for the mobile equipment (e.g. Norman, par. 68 – e.g. KASME).
Norman discloses a 3GPP network (e.g. Norman, par. 49) for deriving a privacy key, such as a KASME.  However, Norman does not appear to explicitly state that the privacy key is derived based on the confidentiality key and integrity key. 
However, Etsi teaches that 3GPP defined networks utilize a KASME key derivation function based upon the CK and IK (i.e. the confidentiality key and integrity key) (e.g. Etsi, pg. 20, last par.; pg. 72).  
It would have been obvious to one of ordinary skill in the art to recognize the teachings of Etsi within Norman because one of ordinary skill in the art would have been motivated by the need to follow the technical standard for generating KASME within the art.  
Thus, the combination enables:
based on the confidentiality key and the integrity key (e.g. Norman, par. 68; Etsi, pg. 20, last par.; pg. 72); 
and derive at least one temporary identifier based on the privacy key (e.g. Norman, par. 68, 76 – herein the termporary identifier, such as PSE, is derived based upon a privacy key, such as KASME).  




wherein: the transceiver is configured to receive a payload carrying a Random Challenge (RAND), wherein the payload carrying the RAND comprises an encrypted temporary identifier (e.g. Norman, fig. 4:step 4; par. 63), and wherein the payload comprises a flag indicating existence of the encrypted temporary identifier (e.g. Norman, par. 63 – the payload comprises an conventional response modified to include a new parameter [i.e. “flag”]); and the at least one processor is configured to: identify the flag; and derive the temporary identifier by decrypting the encrypted temporary identifier based on the privacy key (e.g. Norman, par. 63, 97 – herein, the processor identifies the existence of an encrypted PSE and decrypts it). 

Regarding claim 4, the combination enables:
wherein: the at least one processor is configured to derive a first temporary identifier and at least one second temporary identifier (e.g. Norman, par. 55, 56, 63 – herein, the processor may choose to send any of a plurality of temporary identifiers, including one of a plurality of TSMIs, one of a plurality of PSEs, or an encrypted IMSI); and the transceiver is configured to transmit a first message comprising the first temporary identifier or the second temporary identifier for identifying the mobile equipment to a radio network (e.g. Norman, par. 63; fig. 4:1). 

*NOTE – regarding the following claims 5 – 10, the claimed apparatus is recited as optionally sending either a first message comprising a “first” identifier or a first message comprising a “second” identifier.  As, claims 5 – 10 recite features directed towards an alternative limitation (i.e. the optional “first identifier”) not required by the apparatus, they fail to further distinguish over the cited prior art.  However, for the sake of expedited prosecution and applicant’s benefit, the examiner notes: 
Regarding claim 5, the combination enables:
wherein the first message comprises the first temporary identifier (e.g. Norman, fig. 4:1). 

Regarding claim 6, the combination enables:
wherein the transceiver is configured to: receive an error message in response to the transmission of the first message; and retransmit the first message comprising the first temporary identifier (e.g. Norman, par. 6, 7, 80 – herein the UE responds to fallback requests using only the temporary identifier). 

Regarding claim 7, the combination enables:
wherein the transceiver is configured to: receive an error message in response to the transmission of the first message; and transmit at least one second message in response to the reception of the error message, wherein the second message comprises at least one of the second temporary identifier or an IMSI for identifying the mobile equipment to the radio network (e.g. Norman, par. 6,7 – herein, it is possible for the UE to respond to fallback requests using the IMSI). 

Regarding claim 8, the combination enables:
further comprising output means configured to, when the second message comprises the IMSI: output information indicating use of the IMSI for identifying the mobile equipment to the radio network (e.g. Norman, par. 6, 7). 

Regarding claim 9, the combination enables:
wherein the transceiver is configured to: receive an error message in response to the transmission of the second message; and retransmit at least the first message after a preset time period.  The examiner notes that retransmissions due to acknowledgment timeouts was standard practice and well-known in the art, particularly according to 3GPP specification.  Thus, this would have been obvious to one of ordinary skill in the art.

Regarding claim 10, the combination enables:
further comprising output means, wherein: the second message comprises the first temporary identifier or the second temporary identifier; the transceiver is configured to receive an error message in response to the transmission of the second message; and the output means is configured to output information indicating the error message (e.g. Norman, par. 6, 7 – herein, the transceiver may receive fallback requests indicating to use a requested identifier). 

Regarding claim 11, the combination enables:
wherein the first message comprises the second temporary identifier (e.g. Norman, fig. 4:1 – herein, a secondary identifier or one of a plurality of PSEs may be sent). 

Regarding claim 12, the combination enables:
wherein the transceiver is configured to: receive an error message in response to the transmission of the first message; and transmit at least one second message in response to the reception of the error message, wherein the second message comprises at least one of the first temporary identifier or the IMSI for identifying the mobile equipment to the radio network (e.g. Norman, par. 6, 7; fig. 4:1 – herein the transceiver may send an IMSI due to a fallback request). 

Regarding claim 13, the combination enables:
wherein the at least one processor is configured to: derive a new second temporary identifier; discard the first temporary identifier; set the second temporary identifier as the first temporary identifier; and set the new second temporary identifier as the second temporary identifier (e.g. Norman, par. 44, 56, fig. 5:b – herein, temporary identifiers may be regularly updated).

Regarding claim 17, it is a method claim essentially corresponding the above apparatus claim, and it is rejected, at least, for the same reasons.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Norrman et al (Norman), US 2019/0007376 A1, in view of Etsi,  “3GPP TS 33.401 version 10.5.0 Release 10”, in view of Song et al. (Song), US 2007/0249352 A1.

Regarding claim 2, Norman does not appear to explicitly disclose deriving a privacy key based on a CK and IK, and using that privacy key to decrypt a secure channel.  
However, Song discloses deriving a privacy key from a CK and IK, and using the privacy key to decrypt a secure channel (e.g. Song, par. 56, 59; fig. 3:9).  Herein a privacy key or a transient EAP Key (i.e.TEK) is derived and used to create a protected channel via the encryption of temporary identifiers.
It would have been obvious to one of ordinary skill in the art to employ the EAP teachings of Song for deriving a privacy key (i.e. TEK) from the CK and IK, and creating a secure channel for sending a UE a temporary ID using the privacy key.  This would have been obvious because one of ordinary skill in the art would have been motivated by the teachings of Norman to recognize EAP implementations for sending temporary identifiers to the UE (e.g. Norman, par. 13, 66, 67, 73).
Thus, the combination enables:
wherein the at least one processor is configured to derive the at least one temporary identifier by decrypting a secure channel based on the privacy key, wherein the secure channel is encrypted and integrity protected based on the privacy key (e.g. Song, fig. 3:step 6, step 9). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495